Order filed September 11, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00422-CV
                                   ____________

                          ANGELA ARELLANO, Appellant

                                        V.

                      CHRISTOPHER STALEY, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1109147

                                   ORDER

      Appellant’s brief was due August 22, 2018. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court by October 11, 2018, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM